Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


Larry Paul Hollaway, a/k/a Larry Paul                  Appeal from the 102nd District Court of
Holloway, Appellant                                    Bowie County, Texas (Tr. Ct. No. 13-
                                                       F0144-102). Opinion delivered by Justice
No. 06-13-00255-CR           v.                        Moseley, Chief Justice Morriss and Justice
                                                       Carter participating.
The State of Texas, Appellee




          As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below.        Therefore, we modify the trial court’s judgment to reflect
conviction of second degree felony aggravated assault, remand the case to the trial court for a
new punishment hearing commensurate with the reduced degree of the crime of conviction, and
otherwise affirm the trial court’s judgment.
          We further order that the appellant and appellee shall each pay one half of all costs of
appeal.


                                                       RENDERED OCTOBER 1, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk